

115 HR 3901 IH: Moving and Fostering Innovation to Revolutionize Smarter Transportation Act
U.S. House of Representatives
2017-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3901IN THE HOUSE OF REPRESENTATIVESOctober 2, 2017Mr. DeSaulnier (for himself and Mr. Smucker) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish the Strengthening Mobility and
			 Revolutionizing Transportation (SMART) Challenge Grant Program to promote
			 technological innovation in our Nation’s cities.
	
 1.Short titleThis Act may be cited as the Moving and Fostering Innovation to Revolutionize Smarter Transportation Act or the Moving FIRST Act. 2.FindingsCongress makes the following findings:
 (1)Beyond Traffic 2045, a comprehensive assessment of the national transportation system recently published by the Department of Transportation, identified transportation trends that need to be proactively addressed, including—
 (A)the population of the United States will increase by 70,000,000 during the 30-year period ending in 2045;
 (B)emerging megaregions could absorb 75 percent of the United States population by 2050; (C)freight volume will increase by more than 40 percent by 2045;
 (D)Americans are currently stuck in traffic for more than 42 hours each year, on average; (E)the current annual cost of congestion in delays and lost fuel amounts to $160,000,000,000;
 (F)96 people die in motor vehicle crashes in the United States every day, on average, and nearly 6,700 are injured per day; and
 (G)connected vehicles and new crash avoidance technology could potentially address 81 percent of crashes involving unimpaired drivers.
 (2)According to the Department of Transportation, in 2015— (A)traffic crash-related deaths increased by more than 7 percent compared to 2014;
 (B)pedestrian fatalities increased by more than 9 percent compared to 2014; and (C)pedalcyclist fatalities increased by more than 12 percent compared to 2014.
 (3)In 2015, the Secretary of Transportation created the Smart City Challenge to assist cities in addressing the challenges facing our Nation’s transportation system through innovative and creative means, utilizing both the public and the private sectors.
 (4)By asking American cities to use emerging transportation technologies to address their most pressing problems, the Smart City Challenge aimed to spark and spread innovation through a mixture of collaboration, competition, and experimentation.
 (5)The following outcomes were expected from the original Smart City Challenge and are expected to result from the SMART grants awarded under this Act:
 (A)Improved safety from the use of advanced technologies, including connected vehicle technologies, to reduce the number of collisions, fatalities, and injuries for vehicle occupants and nonvehicle occupants.
 (B)Enhanced mobility by providing realtime traveler information and emerging mobility services to improve personal mobility for all citizens including people with lower incomes, people with disabilities, and older adults.
 (C)Enhanced ladders of opportunity by— (i)providing access to advanced technology and its benefits for underserved areas and residents;
 (ii)increasing connectivity to employment, education, and other services; and (iii)contributing to revitalization by incentivized reinvestment in underserved communities.
 (D)Reduction in pollution by implementing advanced technologies and policies that support a more sustainable and cost-effective relationship between transportation and the environment through more efficient fuel use and emissions reductions.
 3.DefinitionsIn this Act: (1)Eligible applicantThe term eligible applicant means a large city, a mid-sized city, a rural community, or a regional partnership.
 (2)Large cityThe term large city means a beneficiary city with a population between 400,000 and 1,000,000, according to the Census Bureau’s most recent annual estimates of resident population.
 (3)Mid-sized cityThe term mid-sized city means a beneficiary city with a population between 75,000 and 400,000, according to the Census Bureau’s most recent annual estimates of resident population.
 (4)Multi-jurisdictional groupThe term multi-jurisdictional group means a beneficiary composed of a combination of two or more States, tribal governments, local governments, public transit agencies, public toll authorities, or metropolitan planning agencies, each of which is eligible to apply for a SMART grant under section 4.
 (5)Regional partnershipThe term regional partnership means a group of two or more jurisdictions with a combined population between 10,000 and 75,000, according to the Census Bureau’s most recent annual estimates of resident population, which have entered into a partnership to apply for a SMART grant under section 4.
 (6)Rural communityThe term rural community means a beneficiary jurisdiction with a population between 10,000 and 75,000 people, not located within an urbanized area or cluster, according to the Census Bureau’s most recent annual estimates of resident population.
 (7)SecretaryThe term Secretary means the Secretary of Transportation. (8)Strengthening mobility and revolutionizing transportation grant; SMART grantThe terms Strengthening Mobility and Revolutionizing Transportation grant and SMART grant means a grant awarded to an eligible applicant under section 4.
			4.SMART Grant Program
 (a)Grants authorizedDuring each of the fiscal years 2019 through 2023, the Secretary is authorized to award— (1)1 SMART grant of not less than $30,000,000 or more than $50,000,000 to an applicant on behalf of a large city to carry out an eligible project;
 (2)1 SMART grant of not less than $30,000,000 or more than $50,000,000 to an applicant on behalf of a mid-sized city to carry out an eligible project; and
 (3)2 SMART grants, totaling not more than the greater of $20,000,000 or 20 percent of the amount appropriated pursuant to section 6(a) for the fiscal year, to applicants on behalf of rural communities or regional partnerships to carry out eligible projects.
				(b)Application process
 (1)In generalAn eligible applicant may apply for a grant under this section by submitting an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require to evaluate the merits of the proposed project in accordance with the selection criteria set forth in subsection (c).
				(2)Technical assistance
 (A)State departments of transportationEligible rural and regional partnership applicants are strongly encouraged to seek technical assistance from the department of transportation in their respective States during the application process and during the implementation of a project that is awarded a SMART grant, as applicable.
 (B)Federal department of transportationThe Secretary, after reviewing all of the applications for SMART grants submitted in a fiscal year under paragraphs (1), (2), and (3) of subsection (a), shall—
 (i)provide not fewer than 2 applicants from each of the 3 groups of applicants that submitted applications deemed superior by the Secretary with limited technical assistance to improve their respective applications; and
 (ii)allow such applicants to resubmit their improved applications before determining which applicants will receive a SMART grant in such fiscal year.
 (3)Multiple grantsAn eligible applicant may not be awarded more than 1 SMART grant during the duration of the SMART Grant Program.
				(c)Selection criteria
 (1)In generalA panel of experts from the Department of Transportation, including representatives from the applicable subagencies within the Department, shall evaluate applications for SMART grants based on the applicable criteria described in paragraphs (2) through (4).
 (2)Applicant readinessThe panel referred to in paragraph (1) shall determine the extent to which the applicant or beneficiary city—
 (A)has a dense urban population typical for a large- or mid-sized American city; (B)represents more than 15 percent of the population of the census-designated place in which it is located, according to the Census Bureau’s most recent annual estimates of resident population;
 (C)has a public transportation system or other transit options committed to integrating with the sharing economy, and is considering options to reduce the frequency of single occupancy vehicles;
 (D)has an environment that is conducive to demonstrating proposed strategies; (E)has continuity of committed leadership and capacity to carry out the proposed project;
 (F)is committed to making open, machine-readable data accessible, discoverable, and usable by the public, in a secure fashion, to fuel entrepreneurship and innovation; and
 (G)is likely to successfully implement the project, including technical and financial commitments from public and private sectors, and its functional capability to perform.
 (3)Effective use of technology and project benefitsThe panel shall determine the extent to which the proposed project will use advanced data and intelligent transportation systems technologies and applications to provide significant benefits to a local area, a State, a region, or the United States, including the extent to which the project will—
 (A)reduce congestion and delays for commerce and the traveling public; (B)improve the safety of transportation facilities and systems for pedestrians and the traveling public;
 (C)provide access to jobs, education, and essential services, including health care; (D)connect underserved populations and reduce their transportation costs;
 (E)contribute to medium- and long-term economic competitiveness; (F)improve the condition of existing transportation facilities and systems;
 (G)promote connectivity between the public and transportation systems; (H)use innovative strategies or technologies to pursue any of the primary selection criteria;
 (I)demonstrate strong collaboration among a broad range of participants, including the private sector, or the integration of transportation with other public service efforts;
 (J)improve the environment, improve energy efficiency, reduce dependence on oil, or reduce pollution; and
 (K)address issues identified by the Department of Transportation in the Beyond Traffic 2045 report. (d)Use of grant funds (1)Vision elementsA SMART grant may be used for a project that demonstrates a sound, innovative, integrated, and holistic approach and incorporates many aspects of the applicable vision elements set forth in this paragraph.
 (A)Coordinated automationThe use of automated transportation and autonomous vehicles, which offer tremendous possibilities for enhancing safety, mobility, accessibility, equity, and the environment.
 (B)Connected vehiclesConnected vehicles, which send and receive information about their movements in the network, use vehicle-to-vehicle and vehicle-to-infrastructure communications to provide connectivity that will enable countless safety, mobility, and environmental applications.
 (C)Intelligent, sensor based infrastructureThe use of a collective intelligent infrastructure allows sensors to collect and report real-time data to inform every day transportation-related operations and performance and trends of a city, ensuring that data collection and dissemination is conducted in a safe, secure manner.
 (D)Architecture and standardsThe explicit use of architectures, which— (i)are governed by rules, documentation, and standards;
 (ii)may be extended to a nationwide or broader deployment; (iii)are defined and demonstrate integration of intelligent transportation systems with other systems which comprise a smart city; and
 (iv)include a description of the required interfaces to other systems that utilize existing networking or other standards, if available, and any new standards that may be needed.
 (E)Low-cost, efficient, secure, and resilient information and communications technologyStrategies and practices that advance information and communications technology that is affordable, adaptable, efficient, secure and resilient, including integrated telecommunications platforms, enterprise software, storage, and visualization systems.
 (F)Smart land useStrategies and practices that ensure land use is efficiently optimized through a combination of planning and innovation deployments, altogether designed to lead to a better connected community that expands the range of transportation choices and access to employment, housing, education, and health services.
 (G)Comprehensive analyticsThe development of platforms for understanding and analyzing data to address complex challenges, including personal safety and mobility, network efficiency, and environmental sustainability, and measuring the performance of a transportation network.
 (H)User-focused mobility services and choicesStrategies, initiatives, and services that increase transportation choices and options by supporting and improving mobility for all travelers, including aging Americans and persons with disabilities and advanced traveler information systems that provide real-time traffic, transit, parking, and other transportation-related information to travelers.
 (I)Commerce delivery and logisticsInnovative solutions supporting efficient goods movement in ways that use data or deploy technology to create opportunities for a more efficient supply chain approach that delivers safer logistics management, improved on-time pickups and delivery, improved travel time reliability, reduced fuel consumption, and reduced labor and vehicle maintenance costs.
 (J)Strategic business models and partnering opportunitiesCreative strategic partnerships that draw in stakeholders, including private sector, nonprofit, foundation, philanthropic, academia, and other public agencies, to advance SMART grant solutions.
 (K)Smart grid, roadway electrification, and electric vehiclesStrategies and initiatives that leverage the smart grid (a programmable and efficient energy transmission and distribution system) in an effort to support the adoption or expansion of roadway electrification, and electric vehicle deployment. Interactions between electric vehicles and intelligent transportation systems with the smart grid should be explored and utilized.
 (L)Synchronization of technologyStrategies and initiatives that utilize technology to enhance public interaction with transportation systems and increase intermodal efficiency, such as broadband or Wi-Fi access.
 (M)Connected, involved citizensStrategies, local campaigns, and processes to proactively engage and inform citizens at the individual level by deploying hardware, software, and open data platforms in an effort to increase personal mobility.
 (2)Eligible project costsA SMART grant may be used for— (A)development phase activities, including a reasonable amount of funding, as determined by the Secretary, for—
 (i)planning; (ii)feasibility analysis;
 (iii)revenue forecasting; (iv)environmental review;
 (v)permitting; (vi)preliminary engineering and design work;
 (vii)systems development or information technology work; and (viii)other preconstruction activities; and
 (B)construction phase activities, including— (i)construction;
 (ii)reconstruction; (iii)rehabilitation;
 (iv)replacement; (v)acquisition of real property (including land related to the eligible project and improvements to land);
 (vi)environmental mitigation; (vii)construction contingencies; and
 (viii)acquisition of equipment, including vehicles. (3)Prohibited use of grant fundsSMART grants may not be used—
 (A)to reimburse any pre-award costs or application preparation costs under the proposed project application; or
 (B)for traffic or parking enforcement activities. (e)Transparency (1)In generalThe Secretary shall include, in any notice of funding availability, a full description of how applications will be evaluated against the criteria set forth in subsection (c).
 (2)Consultations on decisionsAfter all SMART grants have been awarded for a fiscal year, the Secretary (or the Secretary’s designee) shall be available to meet with any unsuccessful applicant, at a time and place that is mutually acceptable to the Secretary and the applicant, to review the application of the applicant.
				(f)Submission of application for other Federal transportation funding programs To carry out proposed
 SMART grant projectsNotwithstanding any other provision of law, an eligible applicant for a SMART grant under this section may submit an application for projects outlined in the applicant’s SMART grant application to seek Federal financial assistance for the proposed transportation project through—
 (1)the Transportation Investment Generating Economic Recovery grant program (commonly known as TIGER); (2)the Infrastructure for Rebuilding America grant program (commonly known as INFRA);
 (3)the Transportation Infrastructure Finance and Innovation program established under chapter 6 of title 23, United States Code (commonly known as TIFIA); or
 (4)the Advanced Transportation and Congestion Management Technologies Deployment Program established under section 503(c)(4) of title 23, United States Code (commonly known as ATCMTD).
				5.Reporting requirements
 (a)Report to SecretaryNot later than 2 years after the date on which a SMART grant recipient receives a grant under section 4, and annually thereafter until such grant is expended, the recipient shall submit an implementation report to the Secretary that describes—
 (1)the deployment and operational costs compared to the benefits and savings from the project; and (2)how the project has met the original expectation as projected in the deployment plan submitted with the application, including—
 (A)data on how the program— (i)has helped reduce traffic crashes, congestion, and costs;
 (ii)has improved access to jobs, education, or essential services; and (iii)has provided other benefits through deployed systems;
 (B)data on the effect of measuring and improving transportation system performance through the deployment of advanced technologies;
 (C)the effectiveness of providing real-time integrated traffic, transit, and multimodal transportation information to the public to make informed travel decisions; and
 (D)lessons learned and recommendations for future deployment strategies to optimize transportation efficiency and multimodal system performance.
 (b)GAO biennial reviewsNot later than 2 years after the date of the enactment of this Act, and biennially thereafter, the Comptroller General of the United States shall conduct a review of the SMART grant selection process and submit a report containing the results of such review to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives.
 (c)Report to CongressNot later than 1 year after the annual awarding of grants under section 4, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives that describes the effectiveness of SMART grant recipients in meeting their projected deployment plan, including data on how the projects funded by such grants or by other Department of Transportation financial assistance described in section 4(f) have—
 (1)reduced traffic-related fatalities and injuries; (2)reduced traffic congestion and improved travel time reliability;
 (3)reduced transportation-related emissions; (4)optimized multimodal system performance;
 (5)improved access to transportation alternatives; (6)implemented technological innovation to increase efficiency with regards to intermodal communication, energy consumption, information and communications technology, and personal mobility;
 (7)provided the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions;
 (8)provided cost savings to transportation agencies, businesses, and the traveling public; (9)provided other benefits to transportation users and the general public;
 (10)reduced barriers to various essential services; and (11)utilized partnerships with the private sector.
				6.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to the Department of Transportation $100,000,000 for each of the fiscal years 2019 through 2023 to carry out this Act, of which—
 (1)80 percent shall be used for SMART grants to large cities and mid-sized cities under paragraphs (1) and (2) of section 4(a); and
 (2)20 percent shall be used for SMART grants to rural communities or regional partnerships under section 4(a)(3).
 (b)AvailabilityAmounts appropriated for a fiscal year pursuant to this section shall be available for obligation during the 2-year period beginning on the first day of the fiscal year for which they were appropriated.
			